PER CURIAM.
The decrees of the district court in these causes, adjudging the Shackamaxon solely in fault for the collision, apparently proceeded upon the ground that the courses on which the vessels were proceeding when they discovered one another, and were about half a mile apart, were crossing courses, and the Shack-amaxon had the Columbia on her starboard bow, and that from *77that time the Shackamaxon failed to pay any attention to the movements of the Columbia, and wholly disregarded her obligation to avoid her. There is nothing in the record which warrants us in disturbing this conclusion. The evidence is that the Columbia did all in her power to avoid collision after she had sufficient reason to suppose that the Shackamaxon would not fulfill the obligation resting upon her. The decrees are affirmed, with interest to the appellee, and costs of the district court and of this court, with instructions to the district court accordingly.